ORDER

PER CURIAM.
Richard McNeil (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of three counts of rape, in violation of section 566.030 RSMo 2000,1 one count of first degree statutory rape, in violation of section 566.032, two counts of second degree statutory rape, in violation of section 566.034, three counts of incest, in violation of section 568.020, two counts of sexual abuse, in violation of section 566.100, five counts of sodomy in violation of section 566.060, and one count of statutory sodomy in violation of section 566.062. Defendant was sentenced to three consecutive terms of life in prison. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All future statutory references are to RSMo 2000 unless otherwise indicated.